Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-142093, filed on 12/20/2021.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/20/2021 has been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 12/20/2021 is noted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
6.	Regarding claim 1, the limitation “a connection unit to which a power source being tested is connected…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “a connection unit to which a power source being tested is connected …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a connection unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a connection unit to which a power source being tested is connected…”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "a connection unit to which a power source being tested is connected…"
YES
Prong C
No structure that performs the function
YES


7.	Regarding claim 1, the limitation “a hydrogen generating unit that performs electrolysis based on power supplied from the power source being tested to generate hydrogen…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “a hydrogen generating unit that performs electrolysis based on power supplied from the power source being tested to generate hydrogen…” without reciting sufficient structure to achieve the function.  Furthermore, the term “a hydrogen generating unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a hydrogen generating unit that performs electrolysis based on power supplied from the power source being tested to generate hydrogen …”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "a hydrogen generating unit that performs electrolysis based on power supplied from the power source being tested to generate hydrogen …"
YES
Prong C
No structure that performs the function
YES


8.	Regarding claim 1, the limitation “two or more supply units to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “two or more supply units to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached …” without reciting sufficient structure to achieve the function.  Furthermore, the term “two or more supply units” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “two or more supply units to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached …”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "two or more supply units to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached …"
YES
Prong C
No structure that performs the function
YES


9.	Regarding claim 1, the limitation “an operational unit that has a load amount adjustment switch…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “an operational unit that has a load amount adjustment switch…” without reciting sufficient structure to achieve the function.  Furthermore, the term “an operational unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “an operational unit that has a load amount adjustment switch …”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "an operational unit that has a load amount adjustment switch …"
YES
Prong C
No structure that performs the function
YES


10.	Regarding claim 1, the limitation “the display unit displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or equivalent term coupled with functional language “the display unit displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units …” without reciting sufficient structure to achieve the function.  Furthermore, the term “the display unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “the display unit displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units…”
Met
Prong A
Explicit recitation of “means” or equivalent term.
YES
Prong B
Functional recitation of "the display unit displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-9 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.	Claim 1 recites the limitation “a connection unit to which a power source being tested is connected…”;. The term “a connection unit” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of “to which a power source being tested is connected…”; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of “to which a power source being tested is connected…”. Thus, for these reasons, the phrase “a connection unit” renders claim 1 indefinite.
13.	Claim 1 recites the limitation “a hydrogen generating unit that performs electrolysis based on power supplied from the power source being tested to generate hydrogen…”;. The term “a hydrogen generating unit” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of “performs electrolysis based on power supplied from the power source being tested to generate hydrogen…”; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of “performs electrolysis based on power supplied from the power source being tested to generate hydrogen…”. Thus, for these reasons, the phrase “a hydrogen generating unit” renders claim 1 indefinite.
14.	Claim 1 recites the limitation “two or more supply units to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached…”;. The term “two or more supply units” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of “to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached…”; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of “to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached…”. Thus, for these reasons, the phrase “two or more supply units” renders claim 1 indefinite.
15.	Claim 1 recites the limitation “an operational unit that has a load amount adjustment switch …”;. The term “an operational unit” renders the claim indefinite as the claim does not define sufficient structure to achieve the particular functions of this claim; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular functions of this claim. Thus, for these reasons, the phrase “an operational unit” renders claim 1 indefinite.
16.	Claim 1 recites the limitation “the display unit displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units …”;. The term “the display unit” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of “displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units…”; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of “displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units …”. Thus, for these reasons, the phrase “the display unit” renders claim 1 indefinite.
17.	Claims 2-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
18.	Please make the proper corrections.
Allowable Subject Matter
19.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
20.	The following is an examiner’s statement of reasons for allowance:
21.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a hydrogen generating unit that performs electrolysis based on power supplied from the power source being tested to generate hydrogen; two or more supply units to which hydrogen obtained in the hydrogen generating unit passes and to which a portable tank is removably attached; and an operational unit that has a load amount adjustment switch and a display unit, wherein the load amount of the hydrogen generating unit is switched depending on an operational state of the load amount adjustment switch, and the display unit displays at least one of an attachment status of the portable tank and a filling status of hydrogen in the two or more supply units.”
22.	Claims 2-9 are also allowed as they further limit allowed claim 1.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munier et al. US 2014/0021785 - The supply of an electric equipment material (5), such as a telecommunications station, is implemented in priority by an intermittent power source (6), and makes use as much as possible of batteries (31) and as little use as possible of a fuel cell electrochemical generating unit (4) for increasing the life of the latter. 
Chalitaporn et al. US 2020/0217277 - The present invention disclosed a system for generating and supplying hydrogen gas to an internal combustion engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867